Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Information Disclosure Statement
Regarding the information disclosure statement filed 3/10/2020, due to the overwhelming number of foreign patent document and non-patent literature documents, the examiner assumes that all were properly cited.

Information Disclosure Statement
2.               Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not comply with applicants’ duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338.

Allowable Subject Matter
Claims 13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-12, 14-15 and 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 8,852,283. Although the claims at issue are not identical, they are not patentably distinct from each other because both claiming a first and second base forming an angle between the rear surface and longitudinal axis of the stem which are different. See claim 2 wherein the second and fourth angles (equating to the first and second angles) can be different. It is inherent that different thickness would be formed between the bases with different angles between front and rear surfaces and would have been obvious to have claimed.
 
Claim Interpretation
	At least claim 15 claims a first base having a first thickness and second base having a second thickness, the second thickness being different from the first thickness. The examiner attributes this due to the different angles Beta only and not to different thicknesses bases having parallel thicknesses between front and rear surfaces. See figure 5 reproduced below. (See applicant’s claims 13 and 16).

    PNG
    media_image1.png
    460
    694
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 3-12, 14-15, 18-22 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Stone (7,175,663).
Referring to at least figures 3A-3D, 8, 15-16, Stone teaches a plurality (figure 8 shows three also see depicted figure) of glenoidal components for a shoulder prosthesis,

    PNG
    media_image2.png
    293
    670
    media_image2.png
    Greyscale

the plurality of glenoidal components comprising: a first base comprising a front surface and a rear surface with a first stem (all limitations are self-evident) comprising a longitudinal axis, the first base comprising a first thickness measured from the front surface to the second surface of the first base; a second base comprising a front surface and a rear surface with a second stem (all limitations are self-evident) comprising a longitudinal axis, a second thickness measured from the front surface to the second surface of the first base, the second thickness being different from the first thickness (as supported by the drawings); and an articular component mateable to the first base or the second base, the articular component comprising a convex articular surface 108. Further see at least 3:58-4:12.
Claims 20-21, the rear surface of the first and second bases are planar. See at least figure 6B, 7, 8, 10A-10C, 15. 
Claim 22, see figure depicted figure 8 above showing the articular component comprises a projection extending from a side opposite the convex articular surface, and wherein each of the first base and the second base comprises a recess configured to receive the projection. 


    PNG
    media_image3.png
    238
    342
    media_image3.png
    Greyscale

	Claims 4-5, compare depicted figure 8 (perpendicular) and figure 3C (non-perpendicular) wherein the first stem angle is different from the second stem angle.
	Claim 6, figure 3C shows non-zero angle between the front and rear surfaces.
Claim 7, figure 8 shows parallel front and rear surfaces.
Claim 8, see depicted figure 3C.
Claims 6-9, the base shown in figure 3C comes in different sizes and maybe modular as shown in figure 16. These different bases maybe substituted for the first or second base. Note that the convex rear surface further has an infinite number of tangential angles including perpendicular to the stem.

    PNG
    media_image4.png
    238
    342
    media_image4.png
    Greyscale


Claim 11: first base figure 8; second base is a second size of figure 8.
	Claims 14 and 22, the projections/recesses are depicted in figure 8 above. Other embodiments use different reference numbers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRUCE E SNOW/Primary Examiner, Art Unit 3774